 

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the

Middle District of Tennessee

Nashville Division

Case No.

 

Dustin Faeder and Amy Beth Cooter Faeder, (to be filled in by the Clerk’s Office)

On Behalf of their Daughter, JLF

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
“V-

 

Jury Trial: (check one) [_] Yes [X] No

Nashville Collegiate Prep
Noble Education Initiative
Rethink Forward &
Tennessee State Board of Education

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should vof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 1 of 7 PagelID#: 1
Page | of 7

 

 
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Dustin and Amy Faeder, on Behalf of JLF
Address 5636 Clovermeade Drive
Brentwood TN 37027
City State Zip Code
County Davidson
Telephone Number 615-975-8624 (Dustin) & 615-926-6731 (Amy)

 

E-Mail Address dustin.faeder@gmail.com & amyfaeder@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

Name Nashville Collegiate Prep (NCP)
Job or Title (if known) Public School
Address 1638 Bell Road
Nashville Tennesse 37211
City State Zip Code
County Davidson
Telephone Number 615-747-6059

E-Mail Address (if known)

Defendant No. 2

 

info@nashvillecollegiate.org

 

[] Individual capacity [_] Official capacity

 

 

 

 

 

Name Noble Education Initiative
Job or Title (known) Parent Corporation of NCP
Address 600 Corporate Drive, Suite 105
Fort Lauderdale FL 33334
City State Zip Code
County Broward
Telephone Number 954-519-4000

 

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 2 of 7 PagelD #: 2

Page 2 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~Prisoner)

Ii.

E-Mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

info@nobleeducationinitiative.com

 

[] Individual capacity [_] Official capacity

Tennessee State Board of Education

 

Government Educational Agency

 

500 James Robertson Parkway

 

Nashville ™ 37243

 

City State Zip Code
Davidson

 

615-741-2966

 

sara.morrison@tn.gov (Executive Director's Email)

 

[_] Individual capacity [_] Official capacity

 

 

 

 

ReThink Forward

NCP's Governing Board

1831 12" Avenue South, Suite 188

Nashville TN 37203
City State Zip Code

Davidson

 

833-738-4165

 

rtinfo@rethinkforward.org

 

[_] Individual capacity [_] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[-] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

The Establishment Clause of the 1* Amendment to the United States Constitution grants our daughter
the right to be free from government endorsement of religion in her public school.

 

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 3 of 7 PagelD #: 3

Page 3 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Ti.

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 

Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

The defendants, which are all state and educational organizations, have jointly and mutually decided to
post "IN GOD *WE* TRUST" in JLF's school entryway to be in compliance with Tennessee's National
Motto in the Classroom Act. Upon requesting removal or modification with NCP's administration, we
were variously routed to Noble Education Initiative (NCP's Parent Corporation), ReThink Forward
(NCP's Governing Board), and the TN Public Charter School Commission (which is part of the TN
State Board of Education).

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

Nashville Collegiate Prep (NCP)
1638 Bell Road, Nashville, TN 37211

 

What date and approximate time did the events giving rise to your claim(s) occur?

8/10/21 at 8:00 am. (the opening day of the 2021-2 public schoolyear in Davidson County), presumably
continuing through the present.

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 4 of 7 PagelD #: 4

Page 4 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.

Injuries

NCP, a public school, has a large, framed poster hanging in its entryway stating "IN GOD *WE*
TRUST" with no accompanying educational or statutory references. This bare statement is not even
identified as the national motto of the United States. This is how NCP has chosen to comply with
Tennessee's National Motto in the Classroom Act (TCA §49-6-2502), which reads as follows:

(a) Beginning in the 2018-2019 school year, an LEA shall require all schools within the LEA to display
the national motto of the United States, “In God We Trust,” in a prominent location in each school.

(b) The display required in subsection (a) may take the form of, but is not limited to, a mounted plaque
or student artwork.

(c) For purposes of this section, “prominent location” means a school entry way, cafeteria, or common

area where students are likely to see the national motto display.

Our family is nonreligious. Our daughter, JLF, is required by law to attend school. 8/10/21 was her
first day of kindergarten. This blatantly religious message violates her religious freedom as guaranteed
by the Establishment Clause.

 

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

No Physical Injuries

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 5 of 7 PagelD# 5

Page 5 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VIL

We assert both a Facial Challenge to TCA §49-6-2502 as well as an As-Applied challenge to how NCP has
decided to comply with the Act's requirements. As to the Facial Challenge, we request that this Court strike
down TCA §49-6-2502 as an unconstitutional violation of the Establishment Clause. We also request an
injunction prohibiting any and all Tennessee Governmental Officials, including Law Enforcement Officers, from
enforcing TCA §49-6-2502. Regarding the As-Applied challenge, we request an immediate injunction requiring
NCP to remove the offending poster from its wall and prohibiting NCP from posting "In God We Trust" or any
variant thereof on school grounds in any manner.

Our request for an injunction is supported by the irreparable injury of JLF's religious freedoms being regularly,
repeatedly, and ritualistically violated. Each school day, JLF must walk past this overtly religious message to
get in and out of school. She is learning to read. The message has the effect of promoting belief in monotheism,
which damages her psyche. We teach JLF to form beliefs based on reasons rather than faith. Every day that
poster remains on the wall creates the potential for JLF to become indoctrinated with religious belief, to the
detriment of her critical thinking. The message is an overt violation of her religious freedom as guaranteed by
the Establishment Clause. The poster is disrespectful, discriminatory, divisive, and exclusionary. As JLF's
understanding of what the poster signifies grows, it is likely that she will begin to feel that she is not one of the
"we" at NCP. That sense of alienation will create a coercive force which, over time, could cause JLF to become

monotheistic.

We also request that the defendants pay for any and all expenses we incur from prosecuting this case.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 8/10/21

Signature of Plaintiff LEZ A f—

Printed Name of Plaintiff Dustin and Amy Faeder, on behalf of JLF

B. For Attorneys v A ” we are p r 0 $ é

 

 

Date of signing:

 

Signature of Attorney

 

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 6 of 7 PagelD #: 6
Page 6 of 7
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Case 3:21-cv-00621 Document1 Filed 08/10/21 Page 7 of 7 PagelD #: 7
Page 7 of 7
